SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM N-1A File No. 002-37707 File No. 811-02071 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 /X/ Pre-Effective Amendment No. / / Post-Effective Amendment No. 75 /X/ and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940/X/ Amendment No. 75 (check appropriate box or boxes) DELAWARE GROUP INCOME FUNDS (Exact Name of Registrant as Specified in Charter) 2005 Market Street, Philadelphia, Pennsylvania 19103-7094 (Address of Principal Executive Offices)(Zip Code) Registrants Telephone Number, including Area Code: (800) 523-1918 David F. Connor, Esq., 2005 Market Street, Philadelphia, PA 19103-7094 (Name and Address of Agent for Service) Approximate Date of Public Offering: August 26 , 2009 It is proposed that this filing will become effective: / X/ immediately upon filing pursuant to paragraph (b) / / on(date) pursuant to paragraph (b) / / 60 days after filing pursuant to paragraph (a)(1) / / on (date) pursuant to paragraph (a)(1) / / 75 days after filing pursuant to paragraph (a)(2) / / on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: / / This post-effective amendment designates a new effective date for a previously filed post-effective amendment. The Registrant is filing this Post-Effective Amendment for the purpose of adding a new series of shares, designated as the Delaware Core Bond Fund. The prospectuses and statement of additional information relating to the other series of the Registrant are not amended or superseded hereby. C O N T E N T S This Post-Effective Amendment No. 75 to Registration File No. 002-37707 includes the following: 1. Facing Page 2. Contents Page 3. Part A  Prospectuses 4. Part B - Statement of Additional Information 5. Part C - Other Information 6. Signatures 7. Exhibits Delaware Core Bond Fund Class A  Class C  Class R Prospectus August 26 , 2009 Fixed Income The U.S. Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this Prospectus. Any representation to the contrary is a criminal offense. Table of contents Fund profile page 2 Delaware Core Bond Fund 2 How we manage the Fund page 7 Our investment strategies 7 The securities in which the Fund typically invests 8 The risks of investing in the Fund 12 Disclosure of portfolio holdings information 14 Who manages the Fund page 15 Investment manager 15 Portfolio managers 15 Manager of managers structure 16 Whos who? 17 About your account page 19 Investing in the Fund 19 Choosing a share class 19 Dealer compensation 21 Payments to intermediaries 21 How to reduce your sales charge 22 Waivers of contingent deferred sales charges 24 How to buy shares 26 Fair valuation 27 Retirement plans 27 How to redeem shares 27 Account minimums 28 Special services 28 Frequent trading of Fund shares 29 Dividends, distributions, and taxes 31 Certain management considerations 32 Financial highlights page 33 Additional information page 35 1 Profile: Delaware Core Bond Fund What is the Funds investment objective? The Delaware Core Bond Fund seeks maximum long term total return, consistent with reasonable risk. Although the Fund will strive to achieve its goal, there is no assurance that it will. What are the Funds main investment strategies? The Fund will invest primarily in a diversified portfolio of investment grade, fixed income obligations, including securities issued or guaranteed by the U.S. government, its agencies, or instrumentalities (U.S. government securities), mortgage-backed securities, asset-backed securities, corporate bonds, and other fixed income securities. Under normal circumstances, the Fund will invest at least 80% of its net assets in fixed income securities (80% Policy). The Funds 80% Policy may be changed without shareholder approval. However, shareholders will be given notice at least 60 days prior to any such change. The Fund will invest principally in debt obligations issued or guaranteed by the U.S. government and by U.S. corporations. The U.S. government securities in which the Fund may invest include a variety of securities which are issued or guaranteed as to the payment of principal and interest by the U.S. government, and by various agencies or instrumentalities which have been established or sponsored by the U.S. government. The corporate debt obligations in which the Fund may invest include, but are not limited to, bonds, notes, debentures, and commercial paper of U.S. companies. The Funds assets may also be invested in mortgage-backed securities issued or guaranteed by the U.S. government, its agencies, or instrumentalities or by government-sponsored corporations. Other mortgage-backed securities in which the Fund may invest are issued by certain private, non-government entities. Subject to quality limitations, the Fund may also invest in securities which are backed by assets such as receivables on home equity and credit card loans, automobile, mobile home, recreational vehicle and other loans, wholesale dealer floor plans, and leases. All securities purchased by the Fund will have an investment grade rating at the time of purchase. Investment grade fixed income obligations will be those rated BBB- or higher by S&P, Baa3 by Moodys, or similarly rated by another nationally recognized statistical rating organization (NRSRO), or those that are deemed to be of comparable quality. To the extent that the rating of a debt obligation held by the Fund falls below investment grade, the Fund, as soon as practicable, will dispose of the security, unless such disposal would be detrimental to the Fund in light of market conditions. The Fund may invest up to 20% of its assets in foreign securities. The Fund intends to invest its foreign assets primarily in fixed income securities of issuers organized or having a majority of their assets or deriving a majority of their operating income in foreign countries. These fixed income securities include foreign government securities, debt obligations of foreign companies, and securities issued by supranational entities. The Fund may invest in securities issued in any currency and may hold foreign currencies. Presently, the Fund intends to invest its foreign assets primarily in U.S. dollar-denominated fixed income securities in a manner consistent with the foreign securities weighting in the Funds benchmark, the Barclays Capital U.S. Aggregate Index. In unusual market conditions, in order to meet redemption requests, for temporary defensive purposes, and pending investment, the Fund may hold a substantial portion of its assets in cash or short-term fixed income obligations. Subject to certain limitations, the Fund will also be permitted to use various derivative instruments, including options, futures contracts, options on futures contracts, foreign currency transactions, interest rate swaps, and index swap agreements. What are the main risks of investing in the Fund? Investing in any mutual fund involves risk, including the risk that you may lose part or all of the money you invest. The value of your investment in the Fund will increase and decrease according to changes in the value of the Funds investments. The Fund will be primarily affected by changes in bond prices. The Fund will be affected by changes in interest rates because the value of fixed income securities held by the Fund, particularly those with longer maturities, will decrease if interest rates rise. Obligations rated BBB or Baa have speculative characteristics. We also anticipate that the Fund will be affected by high portfolio turnover rates, which may increase transaction costs and could generate taxes for certain shareholders on realized investment gains. The Fund will also be affected by 2 prepayment risk due to its holdings of mortgage-backed securities. With prepayment risk, when homeowners prepay mortgages during periods of low interest rates, the Fund may be forced to re-deploy its assets in lower yielding securities. To the extent the Fund invests in foreign fixed income securities, the value of those securities may be adversely affected by changes in U.S. or foreign interest rates, as well as changes in currency exchange rates. Investments in foreign securities may be adversely affected by political instability, foreign economic conditions, or inadequate regulatory and accounting standards. If, and to the extent that, we invest in the derivative instruments described above, the Fund will be subject to the special risks, including counterparty risk, associated with those activities. To the extent that the Fund has high portfolio turnover rates, the Fund will experience increased transaction costs that may result in higher Fund expenses, could reduce investment returns, and may generate taxes for shareholders at higher, short-term rates. An investment in the Fund is not a deposit of any bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other government agency. For a more complete discussion of risk, please see The risks of investing in the Fund. Who should invest in the Fund Investors with medium- or long-term financial goals Investors seeking a bond investment to help balance their investments in stocks or more aggressive securities Investors seeking an income investment that can provide total return opportunities Who should not invest in the Fund Investors with short-term financial goals Investors who are unwilling to accept share prices that may fluctuate, sometimes significantly, over the short term You should keep in mind that an investment in the Fund is not a complete investment program; it should be considered just one part of your total financial plan. Be sure to discuss this Fund with your financial advisor to determine whether it is an appropriate choice for you. 3 How has Delaware Core Bond Fund performed? This bar chart and table can help you evaluate the risks of investing in Fund. The bar chart shows how annual returns for the Fund have varied over the past 10 calendar years. The table shows the average annual returns for 1-, 5-, and 10-year periods. The Funds past performance (before and after taxes) is not necessarily an indication of how it will perform in the future. The Fund is the successor to The Intermediate Fixed Income Portfolio of the Delaware Pooled Trust pursuant to the reorganization (Reorganization) of The Intermediate Fixed Income Portfolio into the Fund. Prior to the Reorganization, the Fund had no investment operations. Accordingly, the performance information shown below is historical information for The Intermediate Fixed Income Portfolio. The Intermediate Fixed Income Portfolio had the same investment objective and a similar investment strategy as the Fund, and was managed by the same portfolio managers. Because the Funds fees and expenses are higher than those of The Intermediate Fixed Income Portfolio, the Funds performance would have been lower than that shown below for The Intermediate Fixed Income Portfolio. Year-by-year total return 1999 2000 2001 2002 2003 2004 2005 2006 2007 2008 0.46% 10.60% 8.48% 6.84% 5.79% 3.90% 1.79% 4.09% 5.96% 0.87% During the periods illustrated in this bar chart, The Funds highest quarterly return was 4.09% for the quarter ended September 30, 2001 and its lowest quarterly return was -2.30% for the quarter ended June 30, 2004. Average annual returns for periods ended December 31, 2008 The Delaware Core Bond Fund 1 year 5 years 10 years Return before taxes 0.87% 3.31% 4.83% Return after taxes on distributions -0.90% 1.59% 2.84% Return after taxes on distributions and sale of Portfolio 0.55% 1.82% 2.91% shares Barclays Capital U.S. Aggregate Index (reflects no 5.24% 4.65% 5.63% deduction for fees, expenses, or taxes) The Funds returns are compared to the performance of the Barclays Capital U.S. Aggregate Index. The Barclays Capital U.S. Aggregate Index, formerly the Lehman Brothers U.S. Aggregate Index, measures the performance of more than 9,000 publicly issued investment grade (Baa3/BBB- or better) corporate, U.S. government, mortgage-and asset-backed securities with at least one year to maturity and at least $250 million par amount outstanding. The Index includes mortgage-based securities and is a more commonly used benchmark for fixed income investors, which will likely be more recognizable to retail shareholders. Actual after-tax returns depend on the investors individual tax situation and may differ from the returns shown. After-tax returns are not relevant for shares held in tax-deferred investment vehicles such as employer-sponsored 401(k) plans and certain other retirement accounts. The after-tax returns shown are calculated using the historical highest individual federal marginal income tax rates in effect during the periods presented and do not reflect the impact of state and local taxes. The after-tax rate is used based on the current tax characterization of the elements of the Portfolio's returns (for example, qualified vs. nonqualified dividends) and may be different than the final tax characterization of such elements. 4 What are the Funds fees and expenses? Sales charges are fees paid directly CLASS A C R from your investments when you buy Maximum sales charge (load) or sell shares of the Fund. You do imposed on purchases as a not pay sales charges when you buy percentage of offering price 4.50% none none or sell Class R shares. Maximum contingent deferred sales charge (load) as a percentage of original purchase price or redemption price, whichever is lower none 1 1.00% 2 none Maximum sales charge (load) none none none imposed on reinvested dividends Redemption fees none none none Exchange fees 3 none none none Annual fund operating expenses CLASS A C R are deducted from the Funds assets. Management fees 4 0.50% 0.50% 0.50% Distribution and service (12b-1) fees 0.30% 5 1.00% 0.60% 5 Other expenses
